DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support for (page No., paragraph No., FIG. No., etc.) such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2, 8, 12 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the controller is further configured to: 25instruct the nonvolatile memory to execute the dummy read operation on a first group of blocks within a first period, the first group of blocks including at least the- 111 - first block; and change, on the basis of a remaining time of the first period, a rate indicating the number of blocks to be a target of the dummy read operation per unit time; while in regard to claim 8, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the controller is configured to: instruct the nonvolatile memory to perform the dummy read operation after power begins to be supplied to 10the memory system and before data is read out from the first block to the controller, wherein, in the dummy read operation, the nonvolatile memory applies a voltage to a first word line of the first block and does not output, to the controller, data stored in a memory cell connected to 15the first word line; and instruct the nonvolatile memory to perform the dummy read operation again within a first period after instructing the nonvolatile memory to perform the dummy read operation; while in regard to claim 12, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any claim 18, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: 10instructing the nonvolatile memory to perform the dummy read operation after power begins to be supplied to the nonvolatile memory and before data is read out from the first block; and instructing the nonvolatile memory to perform the 15dummy read operation again within a first period after instructing the nonvolatile memory to perform the dummy read operation, wherein, in the dummy read operation, the nonvolatile memory applies a voltage to a first word line of the first block and does not output data stored in a 20memory cell connected to the first word line.
Claim(s) 7, 9-10, 17 and 19-20 depend from claims 2, 8, 12 and 18, and as such is/are also objected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20190066771 to Binfet et al. (“Binfet”) in view of U.S. Patent/Publication No. 10026483 to Shah et al. (“Shah”).  
As to claim 1, Binfet teaches substantially the claimed invention including, a memory system (At least FIG. 1 teaches such memory system 100) comprising: a nonvolatile memory including a plurality of blocks (As found in at least the Abstract and [0018], [0032]: one or more memory blocks; and as found in at least [0017]: non-volatile memory), 5each of the plurality of blocks including a plurality of word lines, each of the plurality of word lines connecting a plurality of memory cells (As found in at least FIG. 6 and [0032]: plurality of blocks include memory cell word lines); and a controller configured to: program a memory cell connected to a word line of a 10first block in a first mode, the first mode being one of a single-level cell (SLC) mode, a multi-level cell (MLC) mode, a triple-level cell (TLC) mode, and a quadruple-level cell (QLC) mode (As found in at least FIG. 1 and at least [0029], memory controller 140 to control program/read memory operations of memory system 100; As found in at least [0002]: “Memory devices are widely used to store information in such electronic devices. Information is stored by programing different states of a memory cell, For example, binary memory cells have two states, often denoted by a logic “1” or a logic “0.” More than two states may be stored in a memory cell. To access the stored information, a component of the electronic device may read, or sense, the stored state in the memory devices.” Moreover, this program operation constitutes a first mode, and this program operation, as set forth in the reference could stored by programing different states of a memory cell, For example, binary memory cells have two states, often denoted by a logic “1” or a logic “0.” More than two states may be stored in a memory cell. To access the stored information, a component of the electronic device may read, or sense, the stored state in the memory devices.” Moreover, this read operation constitutes a second mode, and this read operation, as set forth in the reference could include one of single-level-cell reading and multi-level-cell reading; where the multi-level-cell reading includes all operations with more than two states); wherein, in the dummy read operation, a voltage higher than a 20ground voltage is applied to each word line of the plurality of word lines included in the first block (As defined in the specification of the present Application, page 25, “dummy read” is that operation which does not produce a data output, as it would be the case in a normal read operation. Thus, as found in at least [0032], [0052-0056] and FIG. 8 in the reference: in a “dummy read” (reset read, does not produce an output outside the memory block) operation all the word lines in a block are electrically coupled with 
Moreover, in complete agreement and complementarily, Shah teaches in at least FIG. 5A: single-level-cell operations, and FIG. 6A and 6G: multi-level-cell operations that may include more than single-level, or said otherwise, more than two states).
Binfet and Shah are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory program/read operations that may include single-level-cells and/or multi-level-cells.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Binfet as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Shah also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present application: single-level-cell memory operations –program and/or read- has been in effect for a long time; it constitutes the simplest form of memory operations; multi-level-cell memory operations, as found in the teachings of Binfet and Shah include two or more levels: two-bit programming leads to 4 states, three-bit programming leads to 8 states, and so on. Thus instead of programming one state per memory cell, two or more states can be programmed in each memory cell; this is obviously a clear advantage.

As to claim 3, Binfet teaches wherein, in the dummy read operation, a memory cell transistor connected to a word line to which the voltage higher than the ground voltage is applied turns on (As found in at least FIG. 6 and [0046]: during the read operation word lines 610 applied the voltage lead to memory cells, such as 665, to turn “ON”).
As to claim 4, Binfet teaches wherein, in the dummy read operation, data stored in the memory cell transistor that turns on is not output to the controller (As found in at least [0018], reset read (dummy read) is utilized to maintain memory cells in a transient state; and as found in at least [0053], such transient state may be a temporary state; thus such transient state could not be output to 135, as in FIG. 1).
As to claim 5, at least Shah teaches wherein the controller is further configured to manage an address conversion table to convert a logical address associated with data stored in the nonvolatile memory into 20a physical address of the nonvolatile memory, and the first block stores at least one piece of valid user data or the address conversion table (As found in at least Column 21, lines 6-14, the controller 122 in FIG. 2A provides logical to physical address translation and sends a command to memory to program memory cells; memory cells are obviously programmed with user data).
As to claim 11, while the method is inherently taught by the apparatus, the claim is similarly rejected as claim 1 above; see rejection to claim 1.
claim 13, see rejection to claim 3.
As to claim 14, see rejection to claim 4.
As to claim 15, see rejection to claim 5.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20190066771 to Binfet et al. (“Binfet”) in view of U.S. Patent/Publication No. 10026483 to Shah et al. (“Shah”), and further in view of US Publication No. 20140006730 to Zain et al. (“Zain”).
As to claim 6, while Binfet as modified teaches a dummy read as controlled by a memory controller as set forth above in this Office action, Binfet as modified may not expressly teach wherein 25the controller is configured to instruct the nonvolatile memory to execute the dummy read operation on the first block at a startup of the memory system.
However, relevantly and complementarily, Zain teaches controller is configured to instruct the nonvolatile memory to execute the dummy read operation on the first block at a startup of the memory system (As found in at least [0084]: memory dummy read at power-on).
Binfet as modified and Zain are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory program/read operations that may include single-level-cells and/or multi-level-cells.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Binfet as modified as set forth in this Office action and as found in the reference with the relevant and 
Therefore, it would have been obvious to combine Binfet as modified with Zain to make the above modification.
As to claim 16, see rejection to claim 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10964712. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827